December 18, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          ROBERT PRIMO, Appellant

NO. 14-13-00492-CV                          V.

           GREAT AMERICAN INSURANCE COMPANY, Appellee
                  ________________________________

      This cause, an appeal from the judgment in favor of appellee, Great
American Insurance Company, signed May 5, 2013, was heard on the transcript of
the record. We have inspected the record and find error in the judgment. We
therefore order the judgment of the court below REVERSED and REMAND the
cause for proceedings in accordance with the court's opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Great American Insurance Company.

      We further order this decision certified below for observance.